Exhibit 10.4

 



MJ HOLDINGS, INC.

3275 S Jones Blvd., Suite 104

Las Vegas, NV 89146

 

Memorandum of Understanding



 

Part A: Parties to this Memorandum of Understanding (“MOU”)

 

The parties to this MOU are MJ Holdings, Inc. (“MJH” or “Company”), a publicly
traded (OTC:MJNE) Nevada Corporation with a principal place of business at 3275
S Jones Blvd., Suite 104, Las Vegas, NV 89146 and Andy Zhang, (“AZ”) with a
principal address at 3463 Procyon Street, #302 Las Vegas, NV 89102.

 

Part B: Scope of Agreement – Application Process

 

Application Period: September 7, 2018 through September 20,2018

 

AZ and or his assign hereby agrees to pay MJH the sum of seventy seven thousand
five hundred dollars ($77,500.00) for each and every Medical Marijuana License
application (the “License”) that MJH and AZ jointly participate in up to a
maximum of three (3) such licenses in the State of Nevada. The total amount that
shall be paid to MJH hereunder is two hundred thirty two thousand five hundred
dollars ($232,500.00).

 

Upon execution hereof AZ shall immediately deposit with MJH the sum of fifty
thousand dollars ($50,000.00) as a non-refundable deposit to file the license
applications contemplated hereunder. Upon filing of the initial License
application the balance due hereunder of one hundred eighty two thousand five
hundred dollars ($182,500.00) shall be immediately payable to MJH. Upon receipt
of the foregoing payment, MJH shall cause to be issued to AZ or his designee two
hundred thirty two thousand five hundred dollars ($232,500.00) of the Company’s
restricted Common Stock (the “Restricted Stock”) based on the closing price of
the Restricted Stock on the trading day immediately preceding the date of
submission of the first License application. The Stock shall be restricted from
resale for a period of one year from the date of issuance pursuant to Rule 144
of Section 5 of the Securities Act of 1933.

 

As additional consideration for his participation herein, AZ shall possess a ten
percent (10%) ownership interest in each License issued hereunder.
Notwithstanding the foregoing the parties hereto acknowledge that MJH will
utilize its best efforts to secure the Licenses contemplated herein but that
there can be no guarantee that such Licenses shall be issued by the State of
Nevada.

 

Part C: Grant of License

 

Immediately upon granting, by the State of Nevada, of a Dispensary License or
any applicable provisional license, then AZ shall pay to MJH the sum of one
million dollars ($1,000,000.00) to be utilized by MJH to build out and operate
the dispensary contemplated herein. Upon receipt of the foregoing, MJH shall
issue to AZ shares of the Company’s Restricted Stock with a market value of one
million dollars ($1,000,000.00) based upon the 30 day moving average of the
Company’s Common Stock.

 

It is further agreed upon by the parties hereto that AZ shall possess a ten
percent (10%) ownership interest in the the dispensary to be operated hereunder
(the “Dispensary”) and shall be entitled to an annual distribution equal to ten
percent (10%) of the net profits of the Dispensary.

 

The terms of this MOU shall be incorporated into and made a part thereof of the
Securities Purchase Agreement (“SPA”) to be prepared in connection with this
MOU.

 

MJ HOLDINGS, INC.
                By: /s/ Paris Balaouras     By: /s/ Andy Zhang

Name/Title: Paris Balaouras – CEO

    Name/Title: Andy Zhang





 

 



